Title: To George Washington from Thomas Hartley, 31 July 1789
From: Hartley, Thomas
To: Washington, George



[New York] Saturday Night July 31st 1789

Mr Hartley wrote to Mr Adam Rugart and enquired of him if about ten or twelve Mares fifteen hands high—not more than two Years old—bay or black—and of the Country Breed—could be had in Lancaster County—Price from £18 to £24 or £25 Pennsylvania—and if a remar[k]able fine and good Mare perhaps the President might go towards £30.
He has got an Answer from Mr Rugart that his Mares may be had.
He has also an answer from Yorke County that five or six if necessary may be expected there.
Mr Hartley wishes the President to give some Instructions Monday Morning upon the Subject.
The Name of the Person who will procure the Mares at Lancaster is Mr Adam Rugart.
The one at York Town is Mr Baltzer Spangler.
They are both Men of Honour and Probity & will take a Pleasure in Obliging Genl Washington.
Mr Hartley will be ready to forward the necessary Directions as soon as the President thinks proper.

If the President should be too much hurried in public Business on Monday—Mr Hartley can forward any thing necessary on Wednesday next.
